Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 01/13/2021. 

Allowance
Claims 2-3 and 5-22 are allowable. 

Reason for Allowance
Independent claims 2 and 13 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),       
determine a plurality of data objects corresponding to different combinations of values of at least three dimensions of a multidimensional data set; and generate a graphical user interface that includes a plurality of selectable layers each corresponding to different values of a first dimension of the at least three dimensions of the multidimensional data set, wherein: at least a first displayed layer of the plurality of selectable layers includes a plurality of two-dimensional graphs, the plurality of two-dimensional graphs based on corresponding data objects associated with a same first value of the first dimension and different combinations of values of at least a second dimension and a third dimension of the at least three dimensions, the plurality of two-dimensional graphs are spatially positioned in the graphical user interface based on  the different combinations of values of at least the second dimension and the third dimension of the at least three dimensions to enable a user to directly compare data represented in the plurality of two- dimensional graphs to view differences in data across the at least three dimensions, axes of the two-dimensional graphs represent dimensions that are different from any of the at least three dimensions of the 


Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/30/2021